DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/635,467, 62/780,332, and 16/286,570, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these applications teach treating inflammation of the lungs or pulmonary edema, generating a neuromodulation signal 

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend paragraphs 0008, 0010, 0012, 0014, 0015, and 0016 of the specification to indicate that related applications 16/286,570, 12/317,448, 12/291,685, 11/716,451, 11/317,099, 12/462,903, and 12/387,638 have been abandoned.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 29 is objected to because of the following informalities: there should be a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the lungs" in line 1, “the autonomic nervous system” in line 2, and “the activity” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the vagus nerve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 also recites the limitation “at least one neuromodulator” in line 1.  It is unclear if this is the same as the previously recited neuromodulator or an additional neuromodulator(s).
Claim 6 recites the limitations "the sympathetic trunk" in line 2 and “the sympathetic chain” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 also recites the limitation “at least one neuromodulator” in line 1.  It is unclear if this is the same as the previously recited neuromodulator or an additional neuromodulator(s).
Claim 7 recites the limitation “at least one neuromodulator” in line 1.  It is unclear if this is the same as the previously recited neuromodulator or an additional neuromodulator(s).
8 recites the limitation "the lung tissue" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 also recites the limitation “neuromodulator” in line 1.  It is unclear if this is the same as the previously recited neuromodulator, the previously recited at least one neuromodulator, or an additional neuromodulator.
Claims 9-11 each also recite the limitation “neuromodulator” in line 1.  It is unclear if this is the same as the previously recited neuromodulator, the previously recited at least one neuromodulator, or an additional neuromodulator.
Claims 2-14 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 15 recites the limitations “the autonomic nervous system” in line 2, “the activity” in line 6, and “said organism” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the sympathetic trunk" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the sympathetic chain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the celiac ganglion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the vagus nerve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations “the vagus nerve” in line 2 and “the sympathetic trunk” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 22 recites the limitations “the sympathetic trunk” and “the vagus nerve” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 16-22 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 23 recites the limitations “the autonomic nervous system” in line 2 and “the activity” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 24 recites the limitation "the sympathetic trunk" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the sympathetic trunk" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the vagus nerve" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the vagus nerve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24-29 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claim 22 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 22 recites that the neuromodulator is implanted, which positively claims the human body.  Suggested language would be --wherein said neuromodulator is configured to be implanted--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiLorenzo (U.S. Pub. No. 2009/0118780 A1).
Regarding claim 1, DiLorenzo discloses an apparatus for use in treating conditions comprising at least one of inflammation of the lungs and pulmonary edema in 
Regarding claim 2, DiLorenzo discloses a controller configured to generate a neuromodulation signal ([0205]; [0243]; [0255]; [0274]) which reduces at least one of lung inflammation and lung edema ([0174]; [0241]; [0282]-[0283]; capable of such intended result).
Regarding claim 3, DiLorenzo discloses at least one additional neuromodulator ([0204]; [0225]).
Regarding claim 4, DiLorenzo discloses that a multiplicity of neuromodulatory signals are delivered to at least one node in an autonomic vector ([0063]; [0126]; [0150]; [0325]).
Regarding claim 5, DiLorenzo discloses that at least one neuromodulator is configured to modulate at least a portion of the vagus nerve ([0030]-[0031]; [0139]; [0171]-[0173]).
Regarding claim 6, DiLorenzo discloses that at least one neuromodulator is configured to modulate at least a portion of at least one of the sympathetic trunk and the sympathetic chain ([0034]; [0131]; [0152]).
Regarding claim 7, DiLorenzo discloses that at least one neuromodulator is configured to modulate at least a portion of at least one of a vagus nerve, a sympathetic 
Regarding claim 8, DiLorenzo a neuromodulator that delivers a signal which reduces cytokine levels in the lung tissue ([0030]-[0031]; [0139]; [0171]-[0174]; [0241]; [0282]-[0283]; capable of such intended result).
Regarding claim 9, DiLorenzo discloses a neuromodulator that delivers a signal which improves oxygen saturation levels ([0030]-[0031]; [0139]; [0171]-[0174]; [0241]; [0282]-[0283]; capable of such intended result).
Regarding claim 10, DiLorenzo discloses a neuromodulator that delivers a signal which treats symptoms ([0027]-[0028]; [0045]; [0058]-[0062]; capable of such intended result).
Regarding claim 11, DiLorenzo discloses a neuromodulator that delivers a signal which improves survival rate ([0038]-[0042]; capable of such intended result).
Regarding claim 12, DiLorenzo discloses at least one sensor ([0244]).
Regarding claim 13, DiLorenzo discloses that said sensor is configured to sense at least one physiological signal representative of at least one of disease state and response to therapy ([0244]-[0249]).
Regarding claim 14, DiLorenzo discloses that said sensor is configured to sense at least one of oxygen saturation and thoracic impedance ([0265]; [0267]).
Regarding claim 15, DiLorenzo discloses an apparatus for use in treating at least one of ARDS and COVID-19 infection by performing vector modulation of the autonomic nervous system comprising at least one autonomic element modulator (Abstract; capable of such use), comprising: a pulse generator, configured to generate a 
Regarding claim 16, DiLorenzo discloses that said neuromodulator is configured to noninvasively modulate at least one element of the sympathetic trunk ([0032]; [0034]; [0131]; [0151]; [0168]; [0275]).
Regarding claim 17, DiLorenzo discloses that said neuromodulator is configured to noninvasively modulate at least one element of the sympathetic chain ([0032]; [0152]; [0168]; [0275]).
Regarding claim 18, DiLorenzo discloses that said neuromodulator is configured to noninvasively modulate at least one of the celiac ganglion, superior mesenteric ganglion, inferior mesenteric ganglion ([0032]; [0045]; [0168]; [0176]-[0178]; [0275]).
Regarding claim 19, DiLorenzo discloses that said neuromodulator is configured to noninvasively modulate at least a portion of the vagus nerve ([0030]-[0032]; [0139]; [0168]; [0171]-[0173]; [0275]).
Regarding claim 20, DiLorenzo discloses that said neuromodulator is configured to noninvasively modulate at least a portion of the vagus nerve ([0030]-[0032]; [0139]; [0168]; [0171]-[0173]) and a second neuromodulator is configured to noninvasively modulate at least one element of the sympathetic trunk ([0032]; [0034]; [0126]; [0131]; [0141]; [0150]-[0151]; [0168]; [0275]).

Regarding claim 22, DiLorenzo discloses that said neuromodulator is implanted and is configured to modulate at least one element of the sympathetic trunk and a portion of the vagus nerve ([0030]-[0031]; [0034]; [0126]; [0128]; [0131]; [0139]; [0141]; [0171]-[0173]; [0275]).
Regarding claim 23, DiLorenzo discloses an apparatus for use in treating at least one of ARDS and COVID-19 infection by performing vector modulation of the autonomic nervous system comprising at least one autonomic element modulator (Abstract; capable of such use), comprising: a pulse generator, in communication with a neuromodulator ([0128]; [0160]; [0174]); the neuromodulator, which modulates the activity of a vector element of the autonomic nervous system, in said organism ([0131]; [0183]; [0191]; [0325]; [0329]); a controller configured to generate a neuromodulation signal ([0205]; [0243]; [0255]; [0274]) which reduces at least one of lung inflammation and lung edema ([0174]; [0241]; [0282]-[0283]; capable of such intended result); and a sensor, in communication with said controller, configured to sense at least one of input from a user, physiological parameter, and biomarker ([0244]-[0249]).
Regarding claim 24, DiLorenzo discloses that said neuromodulator is configured to modulate at least one element of the sympathetic trunk ([0034]; [0131]).
Regarding claim 25, DiLorenzo discloses that said neuromodulator is configured to modulate at least one of the sympathetic trunk, sympathetic chain, celiac ganglion, 
Regarding claim 26, DiLorenzo discloses that said neuromodulator is configured to modulate at least a portion of the vagus nerve ([0030]-[0031]; [0139]; [0171]-[0173]).
Regarding claim 27, DiLorenzo discloses that said neuromodulator is configured to noninvasively modulate at least a portion of the vagus nerve ([0030]-[0032]; [0139]; [0168]; [0171]-[0173]; [0275]).
Regarding claim 28, DiLorenzo discloses that said apparatus is configured to treat asthma ([0011]; [0043]-[0045]; capable of such use).
Regarding claim 29, DiLorenzo discloses that said apparatus is configured to optimally deliver autonomic vector modulation to increase at least one of oxygenation and bronchodilation while minimizing cardiac side effects ([0018]; [0044]; [0141]; [0147]; [0174]; [0241]; [0282]-[0283]; capable of such intended result).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791